Citation Nr: 0821729	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-36 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia.  

2.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to 
November 1998 and from May 2000 to June 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In that decision, the 10 percent disability 
ratings in effect for the veteran's bilateral knee 
chondromalacia were confirmed and continued.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in April 2008.  A copy of the transcript 
of that hearing is of record.  Additional evidence received 
at the hearing was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (c) (2007); see also 
Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 
327 F.3d 1339, 1346 (Fed. Cir. 2003).  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to ratings in excess of 
10 percent for her right and left knee chondromalacia.  At 
the Travel Board hearing in April 2008, she testified as to 
increased severity of symptoms since the last thorough 
examination of the knees in September 2007.  She specifically 
mentioned increased buckling and swelling of the knees.  She 
further testified that she had had been treated just days 
earlier due to knee buckling which caused her to fall down a 
flight of stairs.  Records submitted at the hearing included 
the report of this injury which shows that she suffered a 
mild right ankle sprain and left knee abrasion after slipping 
on a stairwell.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  See also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2007), and any other applicable legal 
precedent.  Such notice should 
specifically apprise her of the 
evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  

The RO/AMC should also specifically 
request that she provide any evidence 
in her possession that pertains to the 
claims as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002 & Supp. 
2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO/AMC should 
also ensure that any supplemental VCAA 
notice is in compliance with the 
guidance set forth in the recent 
decision of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  A record of this 
notification must be incorporated into 
the claims file.  

2.  The AMC RO should contact the veteran 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her knee conditions, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
her that are not currently of record.  

All efforts to obtain these records must 
be documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  After completion of the above, the 
veteran should be scheduled for a VA 
examination to determine the current 
severity of her right and left knee 
chondromalacia. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary, to include X-rays,  should be 
performed.  All findings should be 
reported in detail.

Examination findings should be clearly 
reported to allow for application of 
VA's rating criteria for knee 
disabilities.  As to each knee, the 
examiner should report range of motion 
and indicate (in degrees) the point at 
which pain is elicited.  The examiner 
should also report any additional 
functional loss due to weakness, 
fatigue or incoordination, including 
during flare-ups.  The examiner should 
also report whether there is evidence 
of recurrent subluxation or lateral 
instability of either knee, and, if so, 
whether it is slight, moderate or 
severe.

4.  After completion of the above and 
any additional development of the 
evidence that the RO may deem 
necessary, the RO should review the 
record and determine if the claim for a 
higher rating for either knee can be 
granted.  The veteran should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



